719 S.E.2d 22 (2011)
Mark E. CAPPS and wife, Paula L. Capps, Robert B. Dawson, Floyd D. Loftin, Jr. and wife, Kathy T. Loftin, Mamie S. O'Neal, Stewart W. Smith and wife, Eva H. Smith, and Michael J. Ward and wife, Linda H. Ward
v.
CITY OF KINSTON.
No. 383P11.
Supreme Court of North Carolina.
November 9, 2011.
James E. Eldridge, Wilmington, for Capps, Mark E., et al.
James P. Cauley, III, Wilson, for City of Kinston.
Kimberly Connor Benton, for City of Kinston.

ORDER
Upon consideration of the petition filed by Petitioners on the 6th of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dissolved by order of the Court in conference, this the 9th of November 2011."
Upon consideration of the petition filed on the 20th of September 2011 by Petitioners in *23 this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."